ALLOWANCE
	This action is in response to Applicant’s Request for Continued Examination submission dated October 9, 2021, in which Applicant amended claim 28, and added new claims 51-54.  Claims 1-40 and 51-54 are allowed by this action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932